Order entered September 12, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                              No. 05-22-00207-CV

                          REGINA WREN, Appellant

                                        V.

         MIDWESTERN STATE UNIVERSITY, ET AL., Appellees

              On Appeal from the 134th Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-20-05447

                                    ORDER

      On August 23, 2022, a clerk’s record correcting errors in the original record

was filed. Accordingly, we STRIKE the original record filed May 9, 2022.


                                             /s/   CRAIG SMITH
                                                   JUSTICE